         Case 1:18-cv-05887-SDA Document 252 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           ϯͬϭͬϮϬϮϭ
 Jose Pareja, individually and on behalf of all
 others similarly situated,

                                Plaintiff,                    1:18-cv-05887 (SDA)

                    -against-                                 ORDER

 184 Food Corp. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Having received no response from Defendants 0113 Food Corp., Giovanni Marte, Gustavo

Marte, and Jose Marte (hereinafter “Defendants”), it is hereby Ordered that the motion of

Defendants’ counsel, Cesar A. Fernandez, to withdraw (ECF No. 249) is GRANTED.

       The Court will give Defendants thirty days to secure new counsel. If Defendant 0113 Food

Corp. has not appeared by counsel as of March 31, 2021, Plaintiffs shall, no later than April 7,

2021, seek a certificate of default. See, e.g., McFarlane v. Harry’s Nurses Registry, No. 17-CV-

06350 (PKC) (PK), 2020 WL 1643781, at *15 (E.D.N.Y. Apr. 2, 2020) (corporate defendant’s failure

to obtain counsel is failure to “otherwise defend” under Federal Rule of Civil Procedure 55(a)).

       It is further Ordered that the parties are directed to appear for a telephone conference

to discuss the status of this action on Tuesday, April 13, 2021 at 11:00 a.m. At the scheduled time,

the parties shall each separately call (888) 278-0296 (or (214) 765-0479) and enter access code

6489745.

       The individual defendants, Giovanni Marte, Gustavo Marte, and Jose Marte are reminded

that, even if they do not secure new counsel, they are required to comply with all Court orders
         Case 1:18-cv-05887-SDA Document 252 Filed 03/01/21 Page 2 of 2




and deadlines and must appear for the telephone conference on April 13, 2021. Failure to do so

may result in the imposition of sanctions, up to and including entry of a default judgment against

them.

        Defendants’ withdrawing counsel, Cesar A. Fernandez, shall serve a copy of this Order on

Defendants and file proof of service on the docket.

SO ORDERED.

DATED:         New York, New York
               March 1, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                2
